Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 14, 2017


The Court of Appeals hereby passes the following order:


A17D0369. MOSES DELANO ROSS v. THE STATE.


      Moses Delano Ross filed a motion to dismiss this case based on issues
regarding the applicable statute of limitation. The trial court denied his motion. Ross
then filed a document entitled “Pro Se Objections Production to Resolve” stemming
from the denial of his motion to dismiss. The trial court construed this filing as a
motion, which it denied, and Ross filed this application for discretionary appeal. We,
however, lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520 (457 SE2d 835) (1995). Here, it is clear from the trial
court’s order that the case remains pending below and the order Ross seeks to appeal
is not a final order. Thus, Ross was required to comply with the interlocutory appeal
procedures of OCGA § 5-6-34 (b), which include obtaining a certificate of immediate
review signed and entered by the trial court, to appeal the order he included with his
application materials. See Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989).
Although Ross filed a discretionary application, “[t]he discretionary appeal statute
does not excuse a party seeking appellate review of an interlocutory order from
complying with the additional requirements of OCGA § 5-6- 34 (b).” Bailey v. Bailey,
266 Ga. 832, 833 (471 SE2d 213) (1996). Ross’s application for discretionary appeal
is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/14/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.